Ingraham, J.
A motion is made to vacate an order of the court granted on the 21st of June, 1890, upon the ground that the court had no power to •grant the order; it appearing that the time within which the plaintiffs were to comply with the terms of the judgment had expired prior to the making of the order, which extended the time 20 days from date. Counsel for defendants expressly waives any objection to the order on the ground that no notice was given of the application, and consents that the only question to be determined is whether or not the court has power to make the order upon notice to the defendants. It is clear that the court had power to make the order. In the case of Genet v. Canal Co., 118 N. Y. 475, 21 N. E. Rep. 390, it is stated: “The general practice permits courts to control their judgments in the interests of justice.” And in Hatch v. Bank, 78 N. Y. 489, it was held that the power of the court over its own judgments was an inherent power, and not limited in matters of substance by the Code. The judgment in, this action provided that, upon the plaintiffs failing to tender a conveyance within a certain time, the injunction gránted should be inoperative, and defendants claim that the court had no power to relieve against a default in making such tender. From the authorities above cited it would appear that the power of the court over its own judgments is unlimited, and by section 783 of the Code the power is expressly given to relieve the party from the consequences of an omission to do the act which is required to be done within a prescribed time, and allow such an act to be done; and under this provision, and the unlimited power of the court over its judgments, the order was properly granted. Application to vacate will therefore be denied.